IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-51106
                           Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

VICTOR MANUEL RUVALCABA,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-98-CR-330-1-DB
                        - - - - - - - - - -
                            July 7, 1999

Before REAVLEY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Victor Manuel Ruvalcaba appeals his jury conviction for

possession with intent to distribute cocaine in violation of 21

U.S.C. § 841.   He argues that the district court erred by

limiting his ability to cross-examine co-defendant and

prosecution witness, Lorenzo Arreola, regarding the minimum

sentence Arreola faced had he not plead guilty.   He also asserts

that the district court erred by allowing the Government to

cross-examine Ruvalcaba regarding the plea agreement he reached

in a prior conviction.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                          No. 98-51106
                               -2-

     Given the scope of cross-examination that was permitted,

which included the fact that Arreola pleaded guilty to only one

count of the indictment against him and that he expected some

relief for his testimony, Ruvalcaba’s Sixth Amendment rights were

not violated, and the district court did not clearly abuse its

discretion in not allowing this line of questioning.   See United

States v. Restivo, 8 F.3d 274, 278 (5th Cir. 1993); United States

v. Andrew, 666 F.2d 915, 924 (5th Cir. 1982).

     Although the district court erred in allowing the Government

to cross-examine Ruvalcaba about the dismissal of a count on

which he was indicted as part of the plea agreement he reached in

his prior conviction, see United States v. Tumblin, 551 F.2d
1001, 1004 (5th Cir. 1977), this error is subject to harmless

error analysis.   See United States v. Smith-Bowman, 76 F.3d 634,

636 (5th Cir. 1996) (holding such error is subject to harmless

error analysis and requires reversal only if it affects a

defendant’s substantial rights).   Considering the strength of the

prosecution’s case and the fact that the nature of the charge

dismissed was not put in evidence, this error was harmless.

Therefore, the judgment of the district court is AFFIRMED.

     AFFIRMED.